OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the specification as filed 16 February 2021 – the format [page number X, line number Y] is abbreviated as [pp. X, ln. Y].

Election/Restrictions
Applicant’s election without traverse of Species A, claims 5 and 6, drawn to the ratio of container weight to liquid reference volume being from 5.27 g/L to 9.33 g/L (claim 5) and further from 5.80 g/L to 7.00 g/L (claim 6), in the reply filed on 07 March 2022 is acknowledged. Species B, C-1, and C-2 (as indicated in the Restriction Requirement dated 24 January 2022) are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) filed 16 February 2021 has been considered. The written opinion of the International Searching Authority for PCT/EP2020/060346 has been considered. 

Specification
The disclosure is objected to because of the following informalities:
[pp. 1, ln. 13] – the phrase “bottles containers” is objected as constituting a typographical error and/or unnecessary repetition; the Examiner respectfully suggests striking “containers” in order to correct the issue
[pp. 3, ln. 16] – the phrase “having a body and a neck as opening” (emphasis added) is objected to for improper grammar; the Examiner respectfully suggests “and a neck including an opening” in order to correct the issue
[pp. 4, ln. 24-25] – the phrase “between the neck a side portion” is objected to for improper grammar; the Examiner respectfully suggests “between the neck and a side portion” in order to correct the issue
[pp. 5, ln. 14-17] – the sentence starting with “Besides” and ending in “molding process” is objected to for improper grammar and sentence structure, as well as misspelling of “constrains” (should be “constraints”), and further for clarity; it is respectfully suggested that Applicant strike “Besides” from the beginning of the sentence, and to clarify the manufacturing process advantage being stated as it relates to blow molding
[pp. 5, ln. 28] – the term “distillated” is objected to as constituting a misspelling and/or uncommon/improper term; the Examiner respectfully suggests “distilled” in order to correct the issue
[pp. 7, ln. 6] – the term “later” is objected to as constituting a misspelling of “latter”, of which is suggested in order to correct the issue
[pp. 7, ln. 14-15] – the phrase “prepared for monomers” is objected to for improper grammar; the Examiner respectfully suggests “prepared from monomers” in order to correct the issue
[pp. 7, ln. 16] – the use of a semicolon (;) after “80%” constitutes improper punctuation; the Examiner respectfully suggests striking the semicolon and/or replacing with a comma in order to correct the issue
[pp. 8, ln. 15-16] – the phrase “Injection (Stretch) Blow Molding processes is especially suitable” is objected to for improper grammar; the Examiner respectfully suggests replacing “is” with “are” in order to correct the issue
[pp. 9, ln. 1-9] – in numerous instances, a space is not utilized between the value and unit for liters (L); and further, the recitation of “16.L” is improper – proper value/unit spacing convention (suggested for correction) is, e.g., 0.1 L
[pp. 9, ln. 17, 20, 22-24] – objected to for the same rationale set forth immediately above regarding value/unit spacing; as well as objected to for inconsistent use of the abbreviation for liters (L) either one or twice in ranges thereof (e.g., “15.0 to 20.0 L” versus “15.0 L to 20.0 L”); the Examiner respectfully suggests utilizing one style in order to maintain consistency
[pp. 11, ln. 25] – the phrase “the container the average thickness is of from” is objected to for improper grammar; the Examiner respectfully suggests striking “the container” in order to correct the issue
[pp. 11, ln. 28] – the phrase “the recycled PET by a (rPET) has been recycled by” is objected to as constituting a typographical error and/or improper grammar; the Examiner respectfully suggests striking “by a” between PET and (rPET) in order to correct the issue
[pp. 12, ln. 9, 21, 28] – “by a” is objected to for the same reason set forth immediately above regarding [pp. 11, ln. 28]
[pp. 13, ln. 2-3, 8-9, 18-10, 23-24] – the phrase “can be for of from” is objected to for improper grammar; the Examiner respectfully suggests striking “can be for” in order to correct the issue
[pp. 13, ln. 11, 26] – “by a” is objected to for the same reason set forth above regarding [pp. 11, ln. 28]
[pp. 14, ln. 7, 19] – “by a” is objected to for the same reason set forth above
[pp. 15, ln. 1, 15, 29] – “by a” is objected to for the same reason set forth above
[pp. 16, ln. 12] – “by a” is objected to for the same reason set forth above
[Table 1] – objected to for the use of commas representing decimals points – though commas are accepted in European Publications, the U.S. standard utilizes the period (.) to denote the decimal point; it is respectfully suggested to the amend the relevant values in Table 1 to utilize the period for the decimal point(s), as is utilized throughout the specification elsewhere in numerous instances (e.g., pp. 17, ln. 9)
[Tables 2 and 3] – the acronym “FPR” is objected to as the specification does not define the term which is being abbreviated
[pp. 18, ln. 5] – the term “sereval” is objected to for misspelling; “several” is suggested as the correction
[pp. 19, ln. 3-4] – the sentence “the letter c stands for a comparative example” is objected to, as none of the data/examples presented in Table 3 utilize said letter “c” to designate a comparative example. It is the Examiner’s position that the aforesaid introduces confusion into the specification, given that Containers 1, 2, and 3 are aptly described prior to the aforesaid sentence.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figures 1 and 3 both include what the Examiner presumes to be inner (R12.7) and outer (R15.36) radii for different portions of the curved bottom of the preform, however, the specification does not reference these values
Figures 1 and 3 both include inner and outer wall angles, presumably relative to the y-axis, at different portions of the preform, of which are not referenced in the specification
[Figure 1] – outer diameter of neck ring (ø43); inner diameter of opening (ø33.4); height of neck, i.e., from opening to neck ring (16.5); and overall height of preform (108.5) all not referenced in the specification
[Figure 2] – (unclear) diameter (ø37); height of neck (16.5); height between neck ring and shoulder (4.25); height of body between shoulder and bottom (163.46); and overall height of container (339) not referenced in the specification
[Figure 3] – outer diameter of neck ring (ø38); height of neck (ø18.5); diameter under neck (ø32); and overall preform height (110.5) not referenced in the specification
The preform of Figure 3 is indicated as a “3429” preform by Table 2, however, none of the dimensions (i.e., diameters) depicted correspond to 34 mm
[Figure 4] – (unclear) diameter (ø32.5); height of neck (18.5); height between neck ring and shoulder (5.49); height of body between shoulder and bottom (163.46); and overall height of container (342.75) not referenced in the specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
[Figure 1] – Table 1 indicates preform body external diameter (31.32) and preform body internal diameter (26), of which are not shown in Figure 1
[Figure 2] – Table 1 indicates thickness at shoulder (167 µm); thickness at sidewall (89.5 µm); and thickness at bottom (167 µm), of which are not shown in Figure 2
[Figure 3] – Table 2 indicates preform body external diameter (31.02) and preform body internal diameter (25.7), of which are not shown in Figure 3
[Figure 4] – Table 2 indicates thickness at shoulder (155 µm); thickness at sidewall (100 µm); and thickness at bottom (155 µm), of which are not shown in Figure 4
The drawings are objected to because of the following informalities:
[Figure 1] – the arrow representing (presumably) the inner radius of the curvature of the bottom of the preform (R12.7) is not drawn correctly, i.e., does not accurately represent the inner radius, as it is depicted the same as the adjacent outer radius of said curvature (R15.36) (of which points to the outer surface)
An arrow pointing to the inner surface (rather than outer surface) at the same location for R12.7 is suggested in order to overcome the issue
[Figure 1] – the inner and outer wall angles at the sidewall portion of the preform, i.e., 0.62° and 0.62°, are improperly labeled utilizing an asterisk (*) rather than the degree symbol (°)
[Figure 3] – the arrow representing (presumably) the inner radius of the curvature of the bottom of the preform (R12.7) is not drawn correctly, as it includes two arrow heads (one pointing to inner surface, one pointing to outer surface) and thus appears to be indicating a thickness rather than the presumed inner radius
The suggestion for correction of Figure 3 is the same as set forth above for Figure 1
[Figures 1 and 3] – the arrows representing (presumably) the inner and outer radii of curvature for the bottom of the preforms should be drawn such that they properly indicate the point from which the radius is measured/calculated, rather than the shorthand form utilized (i.e., the arrows should extend to the line parallel to the x-axis delineating the transition from the sidewall of the preform to the curved bottom of the preform)
[Figures 2 and 4] – the arrows representing the shoulder curve radius (R78.5) and bottom curve radius (R78.5), see Table 1, for each of the blown bottles, should be drawn such that they properly indicate the point from which the radius is measured/calculated, rather than the shorthand form utilized
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
Claims 8, 15, and 16 are objected to because of the following informalities:
[Claim 8] – the phrase “essentially consists of” is respectfully objected to as being noncanonical; Applicant is directed to MPEP 2111.03(III), which sets forth interpretation guidelines regarding the transitional phrase “consisting essentially of”
While not incorrect, it is respectfully suggested to amend the claim based on the ordering of the transitional phrase as set forth in the aforecited MPEP section
[Claim 15] – “containers” is objected to for improper grammar (plural, whereas claim 1 recites a singular container); “container” is suggested in order to overcome the issue
[Claim 16] – “clam” is objected to for misspelling; should be corrected to “claim”
Appropriate correction is required.

Claim Interpretation
It is noted that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f); nor do the claims contain “means for” or other similar generic placeholder language. Rather, the analysis is included in order to facilitate compact and expedient prosecution, and to impart clarity to the record as it relates to examination of the claims on the merits.
Claim 1 recites the container being “made with” PET. As such, the scope of claim 1 is broad such that the container is not required to be made solely from PET (e.g., PET being the major component by weight which forms the container wall structure), but rather, is required to simply include PET. Thus, the aforesaid scope encompasses blends of PET with other materials, for example (illustrative purposes only), a blend of 99 wt.% polyethylene naphthalate (PEN) and 1 wt.% PET. Based on the following example, the requirement in the claim that “the PET” comprises 50% by weight of rPET would therefore corresponding to a blend of (again, for exemplary/illustrative purposes) 99 wt.% PEN, 0.5 wt.% (virgin) PET, and 0.5 wt.% rPET. In other words, the aforesaid blend (99/0.5/0.5) would read on the claimed PET limitations. 
Based upon full review of the specification, should Applicant desire to exclude blends of the aforesaid type, it is respectfully suggested to amend the claim to limit the scope of the material from which the container is made – the aforesaid may be accomplished through the use of (more) limiting transitional phrases (e.g., “consisting of”); (more) specific claim language, and amendments regarding weight percentage of materials. 
Also regarding claim 1, it is noted that the phrase recited in the preamble of “for being filled with a liquid reference volume” constitutes an intended use (see MPEP 2111.02(II)) for the thin walled container and thus does not constitute a structural limitation. A prior art container which is capable of being filled with a liquid reads on the aforesaid intended use.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Higareda et al. (US 2015/0298852; “Higareda”).
Regarding claim 1, Higareda discloses a container including a base (i.e., bottom); wall which defines a body; and a neck defining an opening [Abstract; Figurers 1, 2, 5, 6; 0003, 0020, 0021]. The container is formed from a polymer comprising up to 100 wt.% (or consisting essentially of) post-consumer recycled polyethylene terephthalate (PC-rPET) [0021, 0022, 0056, 0058], where Applicant’s specification indicates that rPET recycled by a mechanical route is post-consumer recycled PET [pp. 6, ln. 26-31; pp. 11, ln. 28-29; claim 9], and/or where it is noted the rPET being processed via mechanical route constitutes a product-by-process limitation (see MPEP 2113(I), (II)) wherein the PC-rPET of Higareda would not have exhibited a structural and/or material difference relative to the rPET as claimed. The container is blow-molded from an injection-molded preform and intended to be filled with a liquid or other fluid [0033-0035]. The wall thickness of the container, such as in the wall region, may vary from about 0.1 to about 1 mm (i.e., 100 to 1,000 µm), wherein said wall region may have a uniform/consistent thickness [0047-0049]. The aforesaid wall thickness range, having a uniform/consistent thickness, overlaps with and therefore renders prima facie obvious the claimed average thickness range of from 50 to 150 µm (see MPEP 2144.05(I) – overlaps claimed range over the subrange of 100-150 µm), thereby reading on the claimed “thin” portion. The container of Higareda reads on all of the limitations of claim 1. 
Regarding claim 2, the aforesaid wall thickness range overlaps with and renders prima facie obvious (see MPEP 2144.05(I)) the following ranges recited in claim 2: 75 to 100 µm; 100 to 125 µm; and 125 to 150 µm. 
Regarding claim 7, the rejection of claim 1 above reads on the limitation of claim 7 – the container may be formed from 100 wt.% PC-rPET (see MPEP 2144.05(I)). 
Regarding claim 8, the rejection of claim 1 above reads on the limitation of claim 8 – the container may be formed from 100 wt.% PC-rPET or consist essentially thereof (optional additives may be included, see citations above). 
Regarding claim 9, the rejection of claim 1 above reads on the limitation of claim 9 – the rPET is post-consumer recycled PET. Additionally, the claim limitation constitutes a product-by-process limitation, where the PC-rPET of Higareda would not have exhibited a structural and/or material difference relative to the PC-rPET as claimed.
Regarding claim 10, the rejection of claim 1 above reads on the limitation of claim 10 – the container is an injection-blow-molded container (i.e., preform formed via injection-molding, subsequently blow-molded into the container).
Regarding claim 11, as set forth above in the rejection of claim 1, the wall which exhibits a thickness within the range of about 0.1 to about 1 mm is exhibited in the side portions (though not explicitly limited thereto), referred to in Higareda as side-, front-, and backwalls [0047-0049]. As depicted in Figures 1 and 2, the container exhibits numerous portions which read on the claimed shoulder portion. As set forth above in the rejection of claim 1, the container exhibits a bottom portion; wherein all of the aforesaid portions are of unitary construction given that the container is blow-molded from an injection-molded preform. 
Regarding claim 12, as depicted in the cited Figures of Higareda [in particular Figure 2], and given that the claimed straight portion of the side portion may be relative to any axis and viewed from any cross-sectional direction, the (first and second) sidewall(s) (34, 36) is reasonably interpreted as being straight. Additionally or alternatively, given that the claimed “portion” of the “straight portion” of the side portion, as claimed, is not limited in terms of length, it is noted that a single point along the shape of the wall, in view of the foregoing, also reads on the claimed straight portion. 
Regarding claim 13, the scope of the claim, through the use of the phrase “and/or”, is such that the side portion not including one of the four species listed, meets the limitation of the claim. Not limited hereto, the sidewalls of the container of Higareda being free of a rib(s) reads on the limitation of claim 13. 
Regarding claim 14, it is first noted that the specification, with respect to coloring agents, recites: “The PET can comprise some additives, known by the one skilled in the art, such as stabilizers, lubricants, etc.,… In one embodiment the PET comprises coloring agents such as pigments or optical modifiers. In one embodiment the PET is substantially free of coloring agents” [pp. 8, ln. 8-11]. The specification therefore does not define a minimum level of coloring agents which can be included such that the PET can be considered/classified substantially free thereof. As such, the broadest reasonable interpretation of the claim limitation of the PET being substantially free of coloring agents is that PET can contain some amount of coloring agents, of which may or may not, in the absence of factually supported objective evidence to the contrary, alter the color and/or other optical properties of the PET/container formed therewith/therefrom. In view of the foregoing, as set forth above in the rejection of claim 1, the container of Higareda does not require the presence of a coloring agent and/or is formed from up to 100 wt.% PC-rPET [0056, 0072], of which reads on the limitation of claim 14. 
Regarding claims 15 and 16, as set forth above in the rejection of claim 1, the container of Higareda, as cited based on the Figures, is depicted as a “spray bottle”. However, Higareda discloses (inclusive of all the material/structural limitations of the container as set forth above in the rejection of claim 1) that the container may generally take the shape of a “bottle” not having clearly defined front and back walls and sidewalls (i.e., four walls of the container in the Figures), but rather, a continuous sidewall [0048]; that it can be utilized to contain liquids including water [cited above; see also 0074]; as well as discloses/discusses prior art bottles which incorporate rPET and are explicitly utilized as water bottles [0015-0018]. In view of the totality of (at least) the foregoing, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (A) filled the container of Higareda (as set forth above in the rejection of claim 1) with water, and/or (B) to have formed the container of Higareda into a “bottle” (e.g., continuous sidewall structure; exhibiting the features set forth above in the rejection of claim 1) such as a water bottle as described in the prior art discussed therein, as the container/bottle of Higareda would have been recognized in the art as suitable for the intended use of containing liquids such as water (see MPEP 2144.07). The aforesaid water reads on the transparent liquid of claim 15 and water of claim 16. 

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vigny et al. (EP 1,436,203; “Vigny”) (copy provided herewith) in view of Higareda.
Regarding claim 1, Vigny discloses a container for/filled with water, where said container is formed from PET and exhibits a neck (defines an opening) and a wall forming a body [Figure 1; 0009, 0012, 0015, 0016, 0028, 0036, 0038, 0041, 0058]. The thickness of the wall which forms the body is between 30 and 100 µm [0039]. For a working volume of 5 L, the container utilizes 30 g of PET [0043, 0058], i.e., thereby implicit defining a ratio between container weight and liquid reference volume of 6 g/L. The container is formed via stretch-blow-molding of a PET preform, utilizing an area stretch ratio (i.e., planar stretch ratio; axial stretch x circumferential “hoop” stretch = area stretch) of between 20 and 50 [0060]. The body wall thickness overlaps with and therefore renders prima facie obvious the claimed average thickness of the wall being from 50 to 150 µm (see MPEP 2144.05(I) – encompasses subrange of 50 to 100 µm), thereby reading on the claimed “thin” portion. 
Given that the claim limitation of at least 50 wt.% of the PET being rPET recycled by a mechanical route is a product-by-process limitation, it can be said that there would have been no obvious structural difference between the container of Vigny above and that claimed, and/or they would have been materially indistinguishable, absent factually supported objective evidence to the contrary (see MPEP 2113(I), (II)). 
However, in the interest of facilitation of compact and expedient prosecution, it can also be said (in the alternative to the foregoing) that Vigny is silent regarding the PET from which the container is formed including at least 50 wt.% rPET.
Higareda (general disclosure set forth/cited above in the copending rejection and not repeated herein for the sake of length of the Office Action – see paragraph 22) reasonably teaches that PC-rPET may be substituted wholly, or in part, with (virgin) PET, for forming stretch-blow-molded containers suitable for containing water; which exhibit thin walls, e.g., on the order of 100 µm; which may exhibit a degree of crystallinity; and which exhibit suitable chemical and mechanical properties for the aforesaid intended use [0014-0018, 0020-0022, 0052, 0056-0059, 0074; see also citations above in the aforesaid copending rejection]. 
Vigny and Higareda are directed to stretch-blow-molded, PET-based containers suitable for containing water and which exhibit thin wall thicknesses on the order of about 100 µm.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized PC-rPET in place of, or blended with (virgin) PET, in an amount of up to 100 wt.% PC-rPET, taught by Higareda, as the PET which forms the container of Vigny, as the PC-rPET would have been recognized by one of ordinary skill as suitable therefor and capable thereof (see MPEP 2144.06(II); 2144.07), and/or where the motivation to do so arises implicitly from the knowledge of one of ordinary skill in the art that it would have been/is beneficial to reuse material, thereby reducing cost, increasing overall efficiency, and reducing waste generation (e.g., less virgin PET material produced/utilized; reduction in waste generated by recycling of material which has been disposed of by a consumer) – see MPEP 2143(G) – “The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or in some cases, from the nature of the problem to be solved. An implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.”
The container of Vigny, per the aforesaid modification, would have been formed from up to 100 wt.% PC-rPET, of which overlaps and therefore renders prima facie obvious the claimed range of at least 50 wt.% (see MPEP 2144.05(I)). The PC-rPET reads on the claimed rPET, as explained above in the copending rejection (see also MPEP 2113(I), (II)). The container of Vigny, as modified, reads on all of the limitations of claim 1. 
Regarding claim 2, as set forth above in the rejection of claim 1, the container of Vigny, as modified (hereinafter “modified Vigny”) exhibits a body wall thickness of 30 to 100 µm, of which, under MPEP 2144.05(I), renders prima facie obvious the subranges recited in claim 2 of: 50 to 75 µm; 75 to 100 µm; and 100 to 125 µm.
Regarding claims 3 and 4, as set forth above in the rejection of claim 1, the container of modified Vigny is blow molded and exhibits an area (i.e., planar) stretch ratio of 20 to 50. The aforesaid range overlaps with and therefore renders prima facie obvious the range recited in claim 3 of 12.0 to 27.0 (see MPEP 2144.05(I)); and overlaps (touches at upper end of 20 of claimed range) and therefore renders prima facie obvious the range recited in claim 4 of 15.0 to 20.0 (see MPEP 2144.05(I)).
Regarding claims 5 and 6, as set forth above in the rejection of claim 1, the container of modified Vigny exhibits a ratio between container weight and working volume (i.e., liquid reference volume) of 6 g/L, of which is within the claimed ranges of 5.27 to 9.33 g/L (claim 5) and 5.80 to 7.00 g/L (claim 6).
Regarding claims 7-9, as set forth in the rejection of claim 1 above, the container of modified Vigny would have comprised up to 100 wt.% PC-rPET, of which reads on the limitations of claims 7 and 9 (see MPEP 2144.05(I)); and wherein Vigny (nor Higareda) require the use/presence of any additives therein, of which reads on “essentially consists of” the rPET recited in claim 8.
Regarding claim 10, it is noted that the container being an injection-blow-molded container is a product-by-process claim limitation (see MPEP 2113(I), (II)). Given that the container of modified Vigny is stretch-blow-molded from a conventional preform which exhibits a rounded base [0061]; and given that the container of modified Vigny exhibits all of the features of the claimed container; and given that the claimed container does not require any particular structural features as it relates to the shape/curvature of the base, there would have been no obvious structural difference between the container of modified Vigny and the claimed container, and/or they would have been structurally or materially indistinguishable. 
Regarding claim 11, as depicted in Figure 1 of Vigny, the container exhibits a base (5), continuous (side)wall (4), and a neck (2). Vigny does not explicitly recite that the container exhibits a shoulder. However, given that the claimed shoulder is not defined in terms of exact shape, structure, or position relative to the other portions/features; wherein the specification indicates that the shoulder may exhibit a hemispheric shape [pp. 4, ln. 24-30], as well as depicts the shoulder being rounded/hemispheric [Figures 2 and 4]; and wherein the claimed side portion is not required to be flat/planar, but rather, may also be rounded/curved similar to the structure depicted in Vigny, it can be said that the container of Vigny exhibits a “shoulder” based on arbitrary selection of where said shoulder (starting from the neck (2) transitioning into the sidewall (4)) “ends” and where the sidewall (4) arbitrarily “begins”, of which would exhibit a hemispheric shape based on the curvature depicted in Figure 1 of Vigny.
Additionally or alternatively, given the arbitrary nature of the claimed terms with respect to their position/structure/shape, the up-raised base (5) of Figure 1 of Vigny reasonably reads on the claimed bottom portion, and the non-planar petaloid portion (shown near the arrow indicating bottom (6) in Figure 1 of Vigny) reads on the claimed shoulder portion (again, given that the position of the shoulder is not claimed and given that the specification indicates that the shoulder can exhibit a hemispheric shape). 
Regarding claim 13, the scope of the claim, through the use of the phrase “and/or”, is such that the side portion not including one of the four species listed, meets the limitation of the claim. Not limited hereto, the wall which forms the body of the container of modified Vigny, depicted in Figure 1 as being free of a rib(s), reads on the limitation of claim 13.
Regarding claim 14, as set forth above in the rejection of claim 1, and in view of the foregoing explanation provided regarding the scope of claim 14 in the copending rejection (see paragraph 31 herein), the container of modified Vigny being formed from up to 100 wt.% PC-rPET, and not requiring any additives (neither Vigny nor Higareda requires additives therein) reads on being substantially free of coloring agents.
Regarding claims 15 and 16, as set forth above in the rejection of claim 1, the container of modified Vigny is filled with water (i.e., a transparent liquid). 

Claims 1-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bouffand et al. (US 2015/0321826; “Bouffand”) in view of Higareda.
Regarding claim 1, Bouffand discloses a blow-molded, thin-walled PET bottle (container) formed by stretch-blow-molding an injection-molded preform, wherein said bottle exhibits a neck, shoulder, tubular body wall, and a bottom, the bottle being suitable for containing water for human consumption [Abstract; Figures 1A, 1B, 2, 4; 0001, 0021, 0024, 0025, 0032-0041, 0062-0067, 0072, 0084, 0105, 0127-0137]. The tubular body wall exhibits an average wall thickness of, inter alia, less than 150 µm, such as between 65 and 150 µm or between 100 and 140 µm [0038, 0144] (reads on claimed thin portion). The intrinsic viscosity (I.V.) of the PET which forms the container (and the preform from which the container is blown) is approximately 0.74 dL/g [0149, 0167].
Bouffand discloses that the ratio of the weight of the preform (g) to the capacity (L) of the bottle is between 1 and 10, preferably between 4 and 7 [0164]. Given that mass is not lost upon stretch-blowing of the preform into the container, the aforesaid ratio (g/L) corresponds to container weight/container capacity (i.e., liquid reference volume). Bouffand also discloses the overall stretch ratio, in consideration of both the axial and hoop stretch ratios, is from 11.20 to 32.5, preferably from 12.6 to 27.0 [0065].
The aforesaid average wall thickness range of less than 150 µm renders prima facie obvious the claimed range of 50 to 150 µm (see MPEP 2144.05(I)); and/or the disclosed range of 65 to 150 µm is within the aforesaid claimed range (thereby anticipating said claimed range). 
Given that the claim limitation of at least 50 wt.% of the PET being rPET recycled by a mechanical route is a product-by-process limitation, it can be said that there would have been no obvious structural difference between the container of Vigny above and that claimed, and/or they would have been materially indistinguishable, absent factually supported objective evidence to the contrary (see MPEP 2113(I), (II)).
However, in the interest of facilitation of compact and expedient prosecution, it can also be said (in the alternative to the foregoing) that Bouffand is silent regarding the PET from which the container is formed including at least 50 wt.% rPET.
Higareda (general disclosure set forth/cited above in the copending rejection and not repeated herein for the sake of length of the Office Action – see paragraph 22) reasonably teaches that PC-rPET may be substituted wholly, or in part, with (virgin) PET, for forming stretch-blow-molded containers suitable for containing water; which exhibit thin walls, e.g., on the order of 100 µm; which may exhibit a degree of crystallinity; and which exhibit suitable chemical and mechanical properties for the aforesaid intended use [0014-0018, 0020-0022, 0052, 0056-0059, 0074; see also citations above in the aforesaid copending rejection]. Additionally, Higareda teaches that the PC-rPET exhibits an I.V. of less than about 0.8 dL/g, such as 0.75 dL/g [0022, 0056, 0058], of which is substantially identical to that disclosed by Bouffand as suitable for use in stretch-blow-molding of the bottle disclosed therein.
Bouffand and Higareda are directed to stretch-blow-molded, PET-based containers suitable for containing water and which exhibit thin wall thicknesses on the order of about 100 µm, also of which are formed utilizing PET having I.V. of approximately 0.75 dL/g.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized PC-rPET in place of, or blended with (virgin) PET, in an amount of up to 100 wt.% PC-rPET, taught by Higareda, as the PET which forms the bottle of Bouffand, as the PC-rPET would have been recognized by one of ordinary skill as suitable therefor and capable thereof, including exhibiting a near-identical I.V. to that which is disclosed by Bouffand (see MPEP 2144.06(II); 2144.07), and/or where the motivation to do so arises implicitly from the knowledge of one of ordinary skill in the art that it would have been/is beneficial to reuse material, thereby reducing cost, increasing overall efficiency, and reducing waste generation (e.g., less virgin PET material produced/utilized; reduction in waste generated by recycling of material which has been disposed of by a consumer) – see MPEP 2143(G) – “The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or in some cases, from the nature of the problem to be solved. An implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.”
The bottle of Bouffand, per the aforesaid modification, would have exhibited the features as set forth above, and would have been formed from up to 100 wt.% PC-rPET, of which overlaps and therefore renders prima facie obvious the claimed range of at least 50 wt.% (see MPEP 2144.05(I)). The PC-rPET reads on the claimed rPET, as explained above in the copending rejection (see also MPEP 2113(I), (II)). The container of Bouffand, as modified, reads on all of the limitations of claim 1. 
Regarding claim 2, as set forth above in the rejection of claim 1, the tubular body average wall thickness being less than 150 µm, such as from 65 to 150 µm, render prima facie obvious each and every subrange recited in claim 2 (see MPEP 2144.05(I)). 
Regarding claim 3, as set forth above in the rejection of claim 1, the bottle of modified Bouffand is blow-molded and has a planar (overall) stretch ratio of (preferably) from 12.6 to 27.0, of which is within the claimed range of 12.0 to 27.0.
Regarding claim 4, as set forth above in the rejection of claims 1 and 3, the aforesaid stretch ratio range of 12.6 to 27.0 encompasses and therefore renders prima facie obvious the claimed range of 15.0 to 20.0 (see MPEP 2144.05(I)). 
Regarding claims 5 and 6, as set forth above in the rejection of claim 1, the ratio (g/L) of container weight to container capacity range of between 1 and 10 encompasses, and therefore renders prima facie obvious, the claimed ratio ranges of 5.27 to 9.33 g/L (claim 5) and 5.80 to 7.00 g/L (claim 6) (see MPEP 2144.05(I)). The preferred ratio range of between 4 and 7 overlaps and there also renders prima facie obvious the aforesaid ranges.
Regarding claims 7-9, as set forth above in the rejection of claim 1, the bottle of modified Bouffand would have comprised up to 100 wt.% PC-rPET, of which reads on the limitations of claims 7 and 9 (see MPEP 2144.05(I)); and wherein Bouffand (nor Higareda) require the use/presence of any additives therein, of which reads on “essentially consists of” the rPET recited in claim 8.
Regarding claim 10, as set forth above in the rejection of claim 1, the bottle of modified Bouffand is formed by stretch-blow-molding an injection-molded preform, of which reads on the (product-by-process) limitations of claim 10.
Regarding claim 11, as set forth above in the rejection of claim 1, the bottle of modified Bouffand exhibits a bottom, tubular body wall (side portion), and a shoulder portion, wherein the “thin portion” exhibiting the average wall thickness that reads on the range recited in claim 1 is exhibited in the tubular body wall (side portion). The bottle of modified Bouffand reads on all of the limitations of claim 11.
Regarding claim 12, the bottle of modified Bouffand, as depicted in at least Figure 1A therein [cited above in the rejection of claim 1], exhibits numerous straight portions along the tubular body wall (side portion). 
Regarding claim 14, as set forth above in the rejection of claim 1, and in view of the foregoing explanation provided regarding the scope of claim 14 in the copending rejection (see paragraph 31 herein), the container of modified Bouffand being formed from up to 100 wt.% PC-rPET, and not requiring any additives (neither Bouffand nor Higareda requires additives therein) reads on being substantially free of coloring agents.
Regarding claims 15 and 16, as set forth above in the rejection of claim 1, the container of modified Bouffand is filled with water, i.e., a transparent liquid [see citations above].

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record in order to facilitate compact and expedient prosecution. 
US 2008/0050546 to Kitano et al. – [Abstract; Figures; 0006, 0009, 0010, 0032, 0035-0037, 0053, 0054, 0058] discloses preform for stretch-blow-molding into a container, wherein said preform may be formed from a blend of virgin and PCR polyester; teaches relevant I.V. for the aforesaid; teaches an area stretch ratio of 1.5 to 25
US 2007/0108156 to Durand et al. – [Abstract; Figures; 0003-0014, 0017, 0019, 0020, 0022, 0025-0027, 0030, 0032] – discloses a blow-molded container substantially similar to that of cited reference to Vigny; teaches relevant g/L ratio; teaches relevant wall thickness

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782